DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
The Applicant’s election of Group 1 and Species 1 in the reply filed on 12 April 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claim 4 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim.

Drawings
The drawings are objected to because:
Reference numeral 10 should be shown in Figure 3. See page 27, line 4, of the specification.
Reference numeral 20 should be shown in Figure 7. See page 34, line 9, of the specification.


Claim Objections
Claims 10 and 14 are objected to because of the following informalities:
In claim 10, there should be a comma after “in the second phase”.
There should be a period at the end of claim 14.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites that “for each of the at least two film webs that are arranged next to one another, several motifs are arranged register-accurate, simultaneously, with respect to a respective cavity”. The use of the term “several” makes claim 6 unclear. Specifically, it is unclear how many motifs are needed to meet the limitation of “several motifs”. For purposes of examination, and given that the drawings show at most two motifs being simultaneously arranged register-accurate for a given film web (see Figure 3), the term “several” will be interpreted as “at least two”. Also note that claim 6 only requires “one or more further cavities in the feed direction”, which means that there can be as few as two cavities per web in the feed direction.
Claim 7 
These same issues also apply to claim 11, which includes corresponding language as well as a reference to a changeover “from the first to the second phase”.
The antecedent basis issue also applies to claims 8-10, which refer to “the first phase” or “the second phase”. Claim 7 as currently drafted does not guarantee the presence of both a first phase and a second phase. Claims 8-10 are also rejected based on their dependency from claim 7.
Claim 11 recites that “when the at least one register mark, there is a changeover from the first to the second phase”. The phrase “when the at least one register mark” is unclear because it fails to fully specify the relevant condition. For purposes of examination, claim 11 will be interpreted as reciting “when the at least one register mark is detected”. Note the language deleted from claim 11 in the claim amendments of 12 April 2021.
Claim 14 recites that the method of claim 13 further comprises “at least one” of the steps listed in claim 14. The second step requires “back injection molding the motifs”, and the fourth step refers to “the back-injection-molded motifs”. There is insufficient antecedent basis for “the back-injection-molded motifs” because the method of claim 14 does not necessarily require the second step. For purposes of examination, claim 14 will be interpreted as reciting “back-injection-molded motifs” rather than “the back-injection-molded motifs” in the fourth step.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Japanese Patent Application Publication No. JP 2003-62869 (“Takechi”), cited in an IDS.
Regarding claim 1, Takechi discloses a method for processing film webs (see paragraphs 19 and 20 of the provided translation), by means of a feed device (at least the supply rolls 23a and 23b and the winding rolls 15a and 15b; see Figure 1 and paragraph 20) with a feed direction (from the supply rolls 23a and 23b to the winding rolls 15a and 15b; see Figure 1 and paragraph 22) and an injection mold (at least the fixed mold 12 and the movable mold 32; see Figure 1 and paragraph 17; see also Figure 6 and paragraphs 50 and 51) having at least two cavities (the recesses 25a and 25b; see Figure 5 and paragraph 35), wherein the method comprises the following steps:
providing at least two film webs (the transfer films 14a and 14b; see Figure 1 and paragraph 19) that are arranged next to one another in a direction substantially perpendicular to the feed direction (see Figure 1) and have motifs (the patterns 41a and 41b; see Figure 1 and paragraph 19),

aligning the at least two film webs that are arranged next to one another in such a way that each motif is arranged register-accurate with respect to a respective cavity (see paragraphs 32, 33, 41, 42, 48, 56, 60, and 62, which discuss detecting the positions of the transfer films 14a and 14b using the position detectors 17a and 17b to correctly position the patterns 41a and 41b relative to the recesses 25a and 25b).

Regarding claim 2, Takechi discloses wherein the at least two film webs that are arranged next to one another are provided, delivered and/or aligned independently of one another (each of the transfer films 14a, 14b has its own position detector 17a, 17b and winding motor 13a, 13b; see paragraph 41).

Regarding claim 3, Takechi discloses wherein the alignment and/or delivery of the at least two film webs that are arranged next to one another is effected in each case with the help of at least one register mark (paragraph 33 states that the position detectors 17a and 17b have the same configuration as the position detector 37; paragraph 30 states that the position detector 37 is provided with an optical sensor for picking up position detection marks imparted to the transfer film 34 at regular intervals; this indicates that the position detectors 17a and 17b have optical sensors for picking up position detection marks imparted to the transfer films 14a and 14b).

claim 5, Takechi discloses wherein the alignment of the at least two film webs that are arranged next to one another is effected with the help of a comparison of the position of the at least one register mark (see paragraphs 30 and 33 and the rejection of claim 3).

Regarding claim 12, Takechi discloses wherein, after register-accurate arrangement of each motif with respect to a respective cavity, the at least two film webs3Inventors: HAHN, et al.Our Docket: 1093-404 PCT/USResponse to Restriction RequirementU.S. Serial No. 16/335,531 that are arranged next to one another are fixed by means of vacuum suction (see paragraphs 36, 47, and 48).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takechi, as applied to claim 1 above, and further in view of Japanese Patent Application Publication No. JP 3-23915 (“Shibata”).
Regarding claim 6, Takechi does not disclose that the injection mold has one or more further cavities in the feed direction. However, it is known in the art that multiple cavities can be arranged in a film feed direction such that multiple objects are molded simultaneously from one film web. For example, see Figures 1 and 3 of Shibata, where a decorating film 5 is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have increased the number of recesses 25a, 25b arranged along the feed direction in Takechi, as taught by Shibata, to increase the number of objects that can be molded at one time. Further, this would represent a combination of prior art elements according to known methods to yield predictable results. See MPEP 2143(I)(A).
With respect to the motifs being arranged register-accurate, this feature is already present in Takechi, as discussed above. Accordingly, it would have been obvious to have preserved it by continuing to use the position detectors 17a and 17b to position the transfer films 14a and 14b when adding further recesses 25a, 25b along the feed direction of the transfer films 14a, 14b.

Claims 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Takechi, as applied to claims 1 and 3 above, and further in view of World Patent Application Publication No. WO 2010/024095 (“Fujii”).
Regarding claim 7, Takechi does not disclose first and second phases with different film transport average speeds or film transport distances.
Fujii discloses initially feeding a decorative sheet 10 at a high speed and then, once an opening portion 14 of the decorative sheet is detected by a sensor 83, feeding the decorative sheet 10 at a low speed. See Figures 3A and 4 and lines 350-372 of the provided translation.


Regarding claim 8, please see the rejection of claim 7.

Regarding claims 9 and 10, neither Takechi nor Fujii discloses specific transport speeds, although Fujii does state that the low speed can be, for example, about 1/20 of the high speed. See lines 370-372. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the present case, one of ordinary skill in the art could readily have tried different transport speeds to determine the fastest workable speeds for each phase for the detectors and supply/winding rolls being used. There is no indication in the Applicant’s disclosure that the claimed speeds provide any unexpected results.

Regarding claim 11, please see the rejection of claim 7. In addition, Fujii discloses that, when the at least one register mark is detected, there is a changeover from the first to the .

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Takechi.
Regarding claim 13, Takechi discloses wherein, after register-accurate arrangement of each motif with respect to a respective cavity, a release signal is generated in each case (see paragraphs 37 and 40; a control device is provided for controlling the mold device, and detection signals are generated by the position detectors 17a and 17b; also, positioning of the transfer films 14a and 14b occurs immediately before mold closing and clamping; this implies the existence of signals for indicating that positioning of each transfer film 14a, 14b is complete, i.e., release signals).
Alternatively, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the position detectors 17a and 17b generate release signals upon proper positioning of the transfer films 14a and 14b. Otherwise, mold closing and clamping could occur prior to the patterns 41a and 41b being correctly positioned relative to the recesses 25a and 25b.

Regarding claim 14, Takechi discloses wherein the method further comprises at least one of the following steps, which is carried out after generation of the release signals:
closing the injection mold (see paragraph 40 and the rejection of claim 13; positioning of the transfer films 14a and 14b occurs immediately before mold closing and clamping).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John DeRusso whose telephone number is (571) 270-1287. The examiner can normally be reached on Monday-Thursday, 8:45 AM-6:15 PM ET, and Friday mornings.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao, can be reached on (571) 270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/John J DeRusso/Examiner, Art Unit 1744                              

/MARC C HOWELL/Primary Examiner, Art Unit 1774